 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      EKO BRANDS, LLC,
 7                          Plaintiff,
 8         v.                                         C17-894 TSZ
 9    ADRIAN RIVERA MAYNEZ                            MINUTE ORDER
      ENTERPRISES, INC.; and ADRIAN
10    RIVERA,
11                          Defendants.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)  Plaintiff Eko Brands, LLC’s motion to amend judgment, docket no. 151, is
14
     GRANTED in part and DENIED in part, as follows:
15                 (a)     With regard to the reasonable royalty awarded to plaintiff by a jury
           in the prior patent litigation between the parties, plaintiff’s motion to amend
16         Paragraphs 46–48 of the Findings of Fact and Conclusions of Law, docket no. 149,
           to reflect that plaintiff may elect between such royalty award and a disgorgement
17         of defendants’ profit associated with products bearing the marks ECO FILL
           DELUXE, ECO FILL DELUXE 2.0, or ECO-FLOW during the period from
18         April 2, 2015, through June 8, 2018, is DENIED. Despite its awareness long
           before trial that double recovery was an issue in this case, plaintiff did not
19         previously contend that it is entitled to such election. See Zimmerman v. City of
           Oakland, 255 F.3d 734, 740 (9th Cir. 2001) (observing that a district court “does
20         not abuse its discretion when it disregards legal arguments made for the first time
           on a motion to amend”). Moreover, the authorities upon which plaintiff relies do
21         not support its position. In Aero Prods. Int’l, Inc. v. Intex Recreation Corp., 466
           F.3d 1000 (Fed. Cir. 2006), the Federal Circuit made clear that patent infringement
22         and trademark infringement damages may not be awarded for the same sales of the
23

     MINUTE ORDER - 1
 1        same accused devices. Id. at 1016-20. Nowhere in the decision does the Federal
          Circuit discuss the concept of an “election” between remedies. Moreover, Aero
 2        involves patent and trademark infringement damages that were awarded in the
          same trial. In this matter, plaintiff had already obtained the patent royalty award,
 3        and the award had already been affirmed by the Federal Circuit, before the Court
          issued its Findings of Fact and Conclusions of Law on January 30, 2020. See
 4        Eko Brands, LLC v. Adrian Rivera Maynez Enters., Inc., 946 F.3d 1367 (Fed. Cir.
          2020) (decided Jan. 13, 2020). Although a similar sequence was at issue in Apple,
 5        Inc. v. Samsung Elecs. Co., 2014 WL 4467837 (N.D. Cal. 2014), which was also
          cited by plaintiff, in that case, the district court acknowledged the double-recovery
 6        problem presented by an award of damages in a prior case for design patent
          infringement and the award of damages in the instant case for infringement of
 7        utility patents, but it opted not to eliminate any duplicative damages until after the
          appeals in both cases had been resolved. Id. at *25. The Apple Court did not
 8        indicate how it would resolve the double-recovery issue or suggest that the matter
          would be subject to the plaintiff’s unilateral election, but rather stated that it would
 9        “consult with the parties” and “allow for appropriate briefing” after both appeals
          were resolved. Id. at *26. The procedural posture of this case is entirely different,
10        and plaintiff has recovered the amount adequate to compensate it for patent and
          trademark infringement for the period from April 2, 2015, through June 8, 2018.
11
                  (b)     With regard to plaintiff’s and defendants’ products’ respective
12        compatibility with the Keurig® 2.0 machine, plaintiff’s motion to amend
          Paragraphs 49–52 of the Findings of Fact and Conclusions of Law, docket no. 149,
13        to reflect that defendants’ profit associated with the ECO FILL 2.0 product is
          attributable solely to trademark infringement and/or unfair competition, is
14        DENIED. Plaintiff’s motion to amend merely relitigates matters decided by the
          Court. See Zimmerman, 255 F.3d at 740 (affirming the denial of a Rule 59(e)
15        motion because it “repeated legal arguments made earlier and sought to introduce
          facts that were available earlier”). Plaintiff has not assigned error to Chart 1 on
16        Page 25 of the Findings of Fact and Conclusions of Law, docket no. 149, which
          reflects the data in Trial Exhibit 473, and Chart 1 supports the Court’s conclusion
17        that defendants’ gross revenues for their ECO FILL products correlated with
          defendants’ introduction of an operable reusable filter for Keurig® 2.0 machines,
18        as opposed to their use of the mark ECO FILL. As reflected in Chart 1, for almost
          a year before Keurig placed its 2.0 machine on the market in October 2014,
19        defendants experienced virtually de minimis sales of ECO FILL products, but
          shortly thereafter, defendants’ gross revenues soared. When other manufacturers,
20        including Keurig, began offering cartridges compatible with the 2.0 machines,
          defendants’ market share declined. Plaintiff’s contention that defendants’ residual
21        volume of sales (for the years 2016–2018) relating to their 2.0 compatible product
          is tied exclusively to the use of the ECO FILL mark, as opposed to other factors
22        like customer loyalty to a product first used before other options became available,

23

     MINUTE ORDER - 2
 1             is undermined by the market-share information that plaintiff unsuccessfully
               attempted to introduce at trial. See Findings of Fact and Conclusions of Law at 34
 2             n.19 (docket no. 149). Over the years following Keurig’s redesign, plaintiff has
               lost ground to Keurig, which does not use any mark containing ECO or EKO, and
 3             not to defendants, whose percentage of industry sales has remained fairly steady.
               Moreover, during the years 2016 through 2018, defendants experienced net losses
 4             with respect to the ECO FILL 2.0 product, and thus, any error in not disgorging to
               plaintiff the profit associated with that product for those years is harmless. 1 In
 5             contrast, plaintiff was awarded all of the net profits associated with the ECO FILL
               1.0 product, see Tables 1 and 2 of the Findings of Fact and Conclusions of Law
 6             (docket no. 149); see also new Table 3 attached hereto (see ¶ 1(d), below), and it
               therefore cannot be heard to complain.
 7
                        (c)    With regard to defendants’ profits associated with ECO CAFAFE
 8             filters, plaintiff’s motion to amend Paragraph 60 of the Findings of Fact and
               Conclusions of Law, docket no. 149, to reflect that, notwithstanding plaintiff’s
 9             lack of a competing product, such profits are attributable solely to use of the mark
               ECO CARAFE and must be disgorged to plaintiff, is DENIED. Plaintiff’s
10             assertion that the Court erred in not awarding ECO CARAFE related profits
               simply because plaintiff did not have a directly competing product misapprehends
11             the Court’s ruling. The Court did not consider the absence of a competing product
               as a standalone reason for denying disgorgement, but rather as circumstantial
12             evidence that the profits at issue were attributable to a factor other than use of the
               mark ECO CARAFE. Neither of the Ninth Circuit opinions cited by plaintiff
13             support a different result. In Maier Brewing Co. v. Fleischmann Distilling Corp.,
               390 F.2d 117 (9th Cir. 1968), although the products were different, they bore the
14             identical mark, namely “Black & White,” which the trademark registrant had used
               in interstate commerce for more than 50 years in connection with its “scotch of
15             excellent reputation,” and which the infringers used for beer, but apparently only
               within intrastate commerce. Id. at 120. In affirming the district court’s award of
16             an accounting of the infringers’ profits, the Ninth Circuit recognized that such
               remedy protects not only against a diversion of sales in the context of competing
17             products, but also from the possibility that customers who buy an infringer’s
               product, believing it was manufactured by a registrant, might be so unhappy that
18             they will never again buy any item produced by the registrant. Id. at 122. This

19
     1
         As indicated by the data contained in Trial Exhibit 274, defendants’ profits associated with the
20 ECO FILL 2.0 (also known as ECO FILL DELUXE 2.0) product were as follows:
                                               2014          2015         2016          2017         2018
21       Gross Sales Minus Cost of Goods   $400,711    $3,607,043   $1,063,615      $758,495   $1,004,459
         Allocated Expenses                $212,994    $1,677,245   $1,153,702    $1,470,896   $1,185,311
22       Net Profit                        $187,717    $1,929,798    ($90,087)    ($712,401)   ($180,852)

23

     MINUTE ORDER - 3
 1        risk, and the need in equity to address it, diminishes substantially when the marks
          at issue are not even close to being identical and the registrant offers no competing
 2        product, as was the situation in this case. While Maier is merely distinguishable,
          TrafficSchool.com, Inc. v. eDriver Inc., 653 F.3d 820 (9th Cir. 2011), on which
 3        plaintiff also relies, actually undermines plaintiff’s position. In TrafficSchool, the
          Ninth Circuit affirmed the district court’s denial of the plaintiffs’ request for an
 4        award of profits, reasoning that, in connection with their false advertising claim,
          the plaintiffs did not offer any proof of past injury or causation, and thus, the
 5        district court could not determine “with any degree of certainty what award would
          be compensatory.” Id. at 831. In this matter, the Court has concluded that, given
 6        the relative weakness of plaintiff’s EKO BREW mark, the minimal similarity of
          defendants’ ECO CARAFE mark, and plaintiff’s lack of a competing product in
 7        2015, when defendants actually generated a net profit, any disgorgement of such
          profit, which was attributable to a factor other than unfair competition, would not
 8        be consistent with the Lanham Act’s mandate that an award be compensatory, and
          not punitive, in nature. See id. (quoting 15 U.S.C. § 1117(a)).
 9
                  (d)     With regard to the calculation of defendants’ profits to be disgorged
10        to plaintiff, plaintiff’s motion to amend Tables 1 and 2 of the Findings of Fact and
          Conclusions of Law, docket no. 149, to disregard the data in Trial Exhibit 274, is
11        DENIED. Plaintiff is simply mistaken in its belief that Trial Exhibit 274 does not
          contain information for defendants’ ECO FILTER, ECO SAVE, and ECO PURE
12        products. The figures derived from Trial Exhibit 274 are set forth in the attached
          spreadsheet, which is hereby incorporated in the Findings of Fact and Conclusions
13        of Law as new Table 3.

14                (e)     With regard to defendants’ profits after August 1, 2019, plaintiff’s
          motion to amend Paragraph 53 of the Findings of Fact and Conclusions of Law,
15        docket no. 149, to award disgorgement to plaintiff in an amount to be determined
          after defendants submit an accounting of profits from September 16, 2019, until
16        June 30, 2020, is DENIED. Plaintiff did not raise this rather sensible solution
          prior to filing its motion to amend judgment, but instead previously argued that it
17        was entitled to an award of defendants’ profits at the rate of $57,092 per month.
          Plaintiff appears to concede that its position was unsupported by any evidence.
18        The Court will not now permit plaintiff, at significant prejudice to defendants, to
          fundamentally alter the nature of its legal strategy and the factual basis for its
19        claim of post-trial damages.

                 (f)   With regard to injunctive relief, plaintiff’s motion to amend
20        Paragraph 67 of the Findings of Fact and Conclusions of Law, docket no. 149, is
          GRANTED as follows. The sentence on Page 37 of the Findings of Fact and
21        Conclusions of Law, at Lines 9–12, is AMENDED to read (additional language is
          underlined): “Defendants may not use “EKO” as the initial letters of a mark, but
22

23

     MINUTE ORDER - 4
 1          they may continue to use “ECO” as a prefix or other component of a mark,
            provided they include in close proximity and in similar size or prominence another
 2          trademark or trade name that makes clear the source of the product.” The Court
            will enter an amended judgment to reflect this modification.
 3
                    (g)    With regard to defendants’ trademark registrations, plaintiff’s
 4          motion to amend Paragraph 69 of the Findings of Fact and Conclusions of Law,
            docket no. 149, to cancel Certificates of Registration Nos. 4,239,190 (ECO FILL),
 5          4,796,840 (ECO CARAFE), and 5,741,858 (ECO FILTER), is DENIED.
            Plaintiff’s dissatisfaction with the Court’s exercise of its discretion is not a ground
 6          for amending the judgment, and plaintiff’s request for additional findings seems
            disingenuous. The Court set forth in detail why plaintiff was not entitled to the
 7          broad injunctive relief it requested, see Findings of Fact and Conclusions of Law
            at ¶¶ 61–66 (docket no. 149), and those reasons apply with equal force to
 8          plaintiff’s efforts to cancel defendants’ trademark registrations.

 9        (2)   Defendants’ motion to amend the Findings of Fact and Conclusions of Law
   and to amend judgment, docket no. 162, is GRANTED in part and DENIED in part, as
10 follows:
                    (a)    With regard to the registration of PERFECT POD, defendants’
11          motion to amend Paragraph 36 of the Findings of Fact and Conclusions of Law,
            docket no. 149, is GRANTED in part as follows. 2 The second sentence of
12          Paragraph 36 is AMENDED to read (additional language is underlined, deleted
            text is bracketed and stricken): “In contrast, Rivera did not seek registration of
13          PERFECT POD for “[p]aper filters for coffee makers” until January 2012, despite
            claiming first use in May 2006, or for “[b]rewing cartridge[s] not of paper” until
14          February 2016, even though the mark is part of defendants’ website address and
            had been used in connection with the EZ-CUP product since at least 2010[ and
15          with respect to paper filters since 2006].”
16                  (b)    With regard to the application to register ECO FILL, defendants’
            motion to amend Paragraph 40 of the Findings of Fact and Conclusions of Law,
17          docket no. 149, is GRANTED in part as follows. The second sentence of
            Paragraph 40 is AMENDED to read (additional language is underlined, deleted
18          text is bracketed and stricken): “[Defendants could have ascertained from the
            PTO’s records that Eko Brands had been unsuccessful in its initial attempt to
19          register EKOBREW, and t]The relative speed with which an application for ECO

20
     2
     The parties did not proffer as evidence at trial Certificates of Registration Nos. 4,186,815 and
21
   5,478,203 for PERFECT POD. Pursuant to defendants’ suggestion, see Defs.’ Mot. at 3 n.1
   (docket no. 162), the Court takes judicial notice of such Certificates of Registration. See Fed. R.
22 Evid. 201.

23

     MINUTE ORDER - 5
 1         FILL was filed (less than two weeks after the ECO FILL logo was developed
           versus six[6-to-10] years after using PERFECT POD for the products at issue[in
 2         commerce]) constitutes evidence of defendants’ desire to beat Eko Brands to the
           proverbial punch.”
 3
                  (c)     With regard to the finding of willfulness, defendants’ motion to
 4         amend Paragraph 42 of the Findings of Fact and Conclusions of Law, docket
           no. 149, to reject the advisory jury’s verdict, is DENIED. The corrections made to
 5         Paragraphs 36 and 40 of the Findings of Fact and Conclusions of Law, upon
           defendants’ request, and in light of plaintiff’s concessions, see Pla.’s Resp. at 2-3
 6         (docket no. 170), do not alter the Court’s view that the advisory jury’s finding of
           willfulness was supported by the evidence, as set forth in Paragraphs 33–41 of the
 7         Findings of Fact and Conclusions of Law, as hereby amended.

 8       (3)     Plaintiff’s motion to strike, see Pla.’s Surreply (docket no. 173), portions of
   defendants’ reply, docket no. 171, in support of their motion to amend, is STRICKEN as
 9 moot.
          (4)     The Clerk is directed to send a copy of this Minute Order to all counsel of
10 record.

11         Dated this 30th day of March, 2020.

12                                                    William M. McCool
                                                      Clerk
13
                                                      s/Karen Dews
14                                                    Deputy Clerk

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 6
 1                   Table 3: Calculation of Defendants’ Profits to Be Disgorged

 2    PRODUCT ↓      YEAR →       2012            2013          2014          2015          2016           2017          2018           2019
                                           GROSS PROFIT (gross sales minus cost of goods)
 3    ECO FILL 1.0 & MAX      $       42   $   110,955   $   439,540   $   511,136   $   318,405    $   271,954   $   299,559    $   204,146
      ECO FILL DELUXE 1.0                                $     1,377   $     2,457   $     1,592    $     1,108
      ECO-FLOW                                                                       $       331    $   235,204   $   416,703    $   379,322
 4    ECO CARAFE                                                       $ 1,536,966   $   779,079    $   494,127   $   346,698    $    13,714
      ECO FILTER                                                                                                                 $    33,426
      ECOSAVE                                                                                                                    $     3,388
 5    ECO-PURE                                                                                      $    16,902   $    21,826    $    30,770
                                                  PRO RATA SHARE OF EXPENSES
 6    ECO FILL 1.0 & MAX      $       13   $    76,026   $   233,634   $   237,674   $   345,374    $   527,381   $   353,494    $   162,983
      ECO FILL DELUXE 1.0                                $       732   $     1,142   $     1,727    $     2,149   $       -      $       -
      ECO-FLOW                                                                       $       359    $   456,114   $   491,730    $   302,837
 7    ECO CARAFE                                                       $   714,676   $   845,066    $   958,225   $   409,121    $    10,949
      ECO FILTER                                                                                                                 $    26,686
      ECOSAVE                                                                                                                    $     2,705
 8    ECO-PURE                                                                                      $    32,777   $    25,756    $    24,566
                                                             NET PROFIT
 9    ECO FILL 1.0 & MAX      $       29   $    34,929   $   205,906   $   273,462   $   (26,969)   $ (255,427) $     (53,935)   $    41,163
      ECO FILL DELUXE 1.0     $   -        $       -     $       645   $     1,315   $      (135)   $   (1,041) $         -      $       -
      ECO-FLOW                $   -        $       -     $       -     $       -     $       (28)   $ (220,910) $     (75,027)   $    76,485
10    ECO CARAFE              $   -        $       -     $       -     $   822,290   $   (65,987)   $ (464,098) $     (62,423)   $     2,765
      ECO FILTER              $   -        $       -     $       -     $       -     $       -      $      -    $         -      $     6,740
      ECOSAVE                 $   -        $       -     $       -     $       -     $       -      $      -    $         -      $       683
11    ECO-PURE                $   -        $       -     $       -     $       -     $       -      $ (15,875) $       (3,930)   $     6,204


12
     Source of Data for Table 3: Ex. 274. The amounts awarded to plaintiff with respect to
13   Claim 1, as set forth in Table 1 of the Findings of Fact and Conclusions of Law, docket
     no. 149 at 30, are identical to the figures appearing in the column of Table 3 (highlighted
14   in orange) that reflects the net profits for 2019. The net losses experienced during 2016,
     2017, and 2018 were not used as offsets or otherwise considered. The profits to be
15   disgorged to plaintiff in connection with Claim 2, which are summarized in Table 2 of the
     Findings of Fact and Conclusions of Law, docket no. 149 at 32, were computed as
16   follows. The $514,326 awarded as to ECO FILL 1.0 (and MAX) for the period from
     January 1, 2012, to October 31, 2016, equals the sum of the figures in Table 3 for 2012
17   through 2015 (highlighted in blue); the loss sustained in 2016 was not included. The
     $822 related to ECO FILL DELUXE 1.0 (see items highlighted in pink on Table 3)
18   consists of the $645 in profit realized in 2014, and 13.5% of the profit generated in 2015
     (or $177), based on a cut-off date of April 1, 2015, resulting from the patent litigation,
19   and the monthly sales figures provided in Trial Exhibit 473.

20

21

22

23

     MINUTE ORDER - 7
